706 S.E.2d 240 (2011)
STATE
v.
Carolos Rozeles HERNANDEZ.
No. 67P11-1.
Supreme Court of North Carolina.
February 16, 2011.
Thomas Reston Wilson, New Bern, for Hernandez, Carlos Rozeles, et al.
Wallace Finlator, Jr., Assistant Attorney General, for State of North Carolina.
Philip E. Berger, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 15th of February 2011 by Defendant to Deem Petition for Discretionary Review Timely Filed:
"Motion Denied without prejudice to treat attached Petition for Discretionary Review as Petition for Writ of Certiorari by order of the Court in conference, this the 16th of February 2011."